DETAILED ACTION
	If applicant has any questions regarding this office action, applicant is encouraged to contact the examiner, Ryan Reis, at 571-270-5060.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 5,810,284 to Hibbs et al. (Hibbs et al.).

As to claim 1, Hibbs et al. discloses an electric propulsion system used to provide thrust to aircraft, having a motor (155) consisting of a rotor (241) connected to a propeller (via 249), and a stator (243) external to the rotor (see Figure 10), wherein the stator is contained within and thermally connected with a streamlined housing (within housing shown in Figure 10 and connected by 245), wherein the streamlined housing is thermally connected with an external airflow (housing is exposed to ambient airflow; see Figure 10; see also column 13, line 65 to column 14, line 28).



As to claim 3, Hibbs et al. discloses the housing is configured to transfer the heat produced by the stator in a manner such that the temperature difference between the housing and airstream along the longitudinal length of the housing is uniform (external airflow is evenly distributed around the housing and stator; see Figure 10), and as may be required, the surface area of the housing is increased by the addition of fins (247).

As to claim 4, Hibbs et al. discloses the housing is configured to transfer the heat produced by the motor in a manner such that the temperature along the longitudinal length of the housing increases in the direction of airflow (motor is positioned downstream of the front of the housing and external airflow transfers heat from the motor to the housing further downstream; see Figure 10), in sync with the increase in the temperature of the airflow (external airflow is evenly distributed around the housing and stator), minimizing the cumulative differences in temperatures between the housing and the air.



As to claim 7, Hibbs et al. discloses the inner volume between the streamlined housing and the stator incorporates a low-mass, thermally conductive material (247) in predetermined regions (see Figure 10).

As to claim 8, Hibbs et al. discloses an aircraft electric propulsion system consisting of an electric motor (155), which has an external stator (243) mechanically fixed and thermally conductive to a streamlined housing (fixed to housing shown in Figure 10 and connected by 245), a rotor (241) internal to the motor, a propeller fixed to the rotor (via 249) and a spinner (257; see Figure 10) affixed to the propeller; wherein the housing is configured to continue aerodynamic flow lines from the spinner and to a mounting nacelle (at 245) on the aircraft (see Figures 5A-C and 10).

As to claim 9, Hibbs et al. discloses the inner volume between the streamlined housing and the stator incorporates a low-mass, thermally conductive material (247) in predetermined regions (see Figure 10).



As to claim 11, Hibbs et al. discloses a housing extension is fixed to the housing and provides a mounting means to a pylon affixed to the aircraft (see Figures 3A-C, 4, 5A-C and 10).

As to claim 12, Hibbs et al. discloses a housing extension is fixed to the housing and provides a mounting means for an additional propulsion system (see Figures 3A-C, 4 and 5A-C).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,810,284 to Hibbs et al. in view of US Patent Application Publication 2018/0127104 to Kobayashi et al. (Kobayashi et al.).


However, Kobayashi et al. discloses an electric propulsion system having blades (211) that are adjusted in pitch by means of a mechanical actuator driven by an electrical means (see paragraphs [0136]-[0142]) for the purpose of achieving desired thrust and efficiency.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to have made the propeller of Hibbs et al. with adjustable blades as taught by Kobayashi et al. in order to achieve desired thrust and efficiency.  The modification involves a simple addition of a known variable pitch mechanism to a known propeller according to known methods to achieve predictable results.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention. Claim 6 refers to “means of a mechanical actuator” in line 2 and “an electrical means” in lines 2 and 3 which invoke 35 USC 112(f); however, applicant’s specification does not describe sufficient structure for either the “means of a mechanical actuator” or “an electrical means” to show the inventor had possession of the claimed invention at the time of filing.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 6 recites “means of a mechanical actuator driven by an electrical means” in lines 2 and 3 where it is unclear what structure is included by the mechanical actuator means and the electrical means.
The term "low-mass" in claim 9 is a relative term which renders the claim indefinite.  The term "low-mass" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what mass would qualify as low-mass to meet the claim limitation.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patents 3,957,230 to Boucher et al.; 8,026,644 to Violett and 9,413,208 to Pal and US Patent Application Publication 2012/0248908 to Zahora et al. show electric propulsion systems having a stator, a rotor, a propeller and a streamlined housing.

The examiner has cited several references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references. 
A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-resources/glossary#
When responding to this action, please keep the following in mind:
A proper reply requires a specific format for any amendments.  A USPTO Sample Reply to Office actions can be found at: http://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Also, please see MPEP 714(II)(C) for additional guidance on making a proper amendment to the claims.  Applicant is urged to follow proper amendment practice to avoid any delays in prosecution.  
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
All amendments of the drawings or specification, and all additions thereto must not include new matter beyond the original disclosure. Matter not found in either, involving a departure from or an addition to the original disclosure, cannot be added to the application even if supported by a supplemental oath or declaration, and can be shown or claimed only in a separate application.  
Pay close attention to any time periods for response and fees set forth in this action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via mail, fax or EFS web.  Formal replies cannot be submitted via e-mail.  
Sign all submissions (on the last page). Please note that a proper s- signature requires Applicant’s name within forward slashes and the signer’s name must be: 
(A) Presented in printed or typed form preferably immediately below or adjacent the S-signature, and 
(B) Reasonably specific enough so that the identity of the signer can be readily recognized.
For example: 
    PNG
    media_image1.png
    80
    108
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    76
    144
    media_image2.png
    Greyscale



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A REIS whose telephone number is (571)270-5060.  The examiner can normally be reached on Monday-Friday 10:00am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN A REIS/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        03/16/2021